internal_revenue_service number release date index number ----------------------------------------- ------------------------------------------ ------------------- ------------------------------------------------ in re ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------------ telephone number ---------------------- refer reply to cc psi b04 plr-108929-18 date date legend decedent date spouse trust date date date mother date trust child cpa date x y a z year attorney ------------------------------------------------------- ------------------------ --------------------------------------------------- ---------------------------------------------------------------------- -------------------------- ------------------------ ---------------------- ------------------------------- -------------------------- -------------------------------- -------------------------- -------------------------- ---------------------------- -------------- -------------- ------------ -------------- ------- ------------------------ dear --------------------------------------------- this letter responds to the letter dated date submitted by your authorized representative requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make a qualified plr-108929-18 terminable_interest property qtip_election under sec_2056 of the internal_revenue_code code and rulings regarding the applicability of sec_2632 to certain trusts facts the facts submitted and the representations made are as follows decedent died testate on date a date after date survived by spouse and children on date decedent established a revocable_trust trust which was amended on date and date trust became irrevocable upon decedent’s death pursuant to the terms of trust as amended upon decedent’s death the trust estate is to be held in further trust for the benefit of mother mother’s trust during mother’s lifetime the trustee is to pay to or apply for the benefit of mother so much of the net_income and or principal of mother’s trust as the trustee deems advisable for mother’s health education support and maintenance any income not distributed is to be added to principal upon the death of mother the trust estate is to be held in further trust for the benefit of spouse and decedent’s issue pursuant to article vi of trust if any of decedent’s exemption is allocated to property of a_trust created under trust and the trust results in a generation-skipping inclusion_ratio of other than zero then the trustee must immediately create two separate trusts and each separate trust will have a generation-skipping inclusion_ratio of either zero exempt portion or one non-exempt portion the trustee may combine trusts having the same inclusion_ratio with the same beneficiaries or may separate trusts with different terms for different beneficiaries mother survived decedent and then subsequently died on date also on date decedent and spouse established a revocable_trust trust which was amended on date trust became irrevocable upon decedent’s death article vi paragraph d of trust provides that at the death of the first to die of decedent and spouse the residue of trust is to be divided into two separate trusts trust a credit_shelter_trust and trust b qtip_trust under article vi credit_shelter_trust shall consist of the maximum pecuniary amount of decedent’s estate which will not cause any more than the minimum possible federal estate_tax at the death of decedent article vi paragraph d b provides that only assets eligible for the estate_tax_marital_deduction shall be allocated to the qtip_trust moreover it is the settlors’ intention for qtip_trust to qualify for the marital_deduction under sec_2056 during plr-108929-18 spouse’s lifetime trustee shall pay to or apply for the benefit of spouse the net_income of qtip_trust in quarter-annual or more frequent installments spouse has the power to require the trustee to make all or part of the principal of qtip_trust productive or to convert promptly any unproductive part of the trust fund into productive property the trustee shall also pay to or apply for the benefit of spouse such sums of principal of qtip_trust as trustee in trustee’s discretion considers necessary for spouse’s proper health support and maintenance on the death of spouse the remaining principal of qtip_trust is to be distributed in exempt and non-exempt shares as applicable under the terms of credit_shelter_trust spouse and child are the co-trustees of trust and trust and the co- executors of decedent’s estate under sec_2203 the co-executors engaged cpa to prepare the form_706 united_states estate and generation-skipping_transfer_tax return for decedent’s estate a supplemental form_706 was filed on date on the schedule m of both the original form_706 and supplemental form_706 cpa failed to make an election to treat the property passing to qtip_trust as qualified_terminable_interest_property thus no qtip_election under sec_2056 was made with respect to property passing to qtip_trust on schedule r of the original form_706 and supplemental form_706 cpa reported no lifetime allocations of decedent’s gst_exemption on part i line of the schedule r cpa allocated decedent’s gst_exemption between credit_shelter_trust and mother’s trust however cpa incorrectly reported the amount of decedent’s gst_exemption applied to credit_shelter_trust as dollar_figurex and to mother’s trust as dollar_figurea upon subsequent review it was discovered that credit_shelter_trust was funded with dollar_figurey instead of dollar_figurex accordingly credit_shelter_trust was overfunded by dollar_figurez in year the co-executors consulted with attorney for assistance in completing the administration of the estate the errors made on decedent’s form_706 and supplemental form_706 were discovered upon attorney’s review of the estate you request the following rulings an extension of time under sec_301_9100-1 and sec_301_9100-3 to make a qtip election under sec_2056 to treat qtip_trust as qtip property the gst tax inclusion_ratio with respect to mother’s trust is zero and the gst tax inclusion_ratio with respect to credit_shelter_trust is zero plr-108929-18 law and analysis ruling sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides that in the case of qualified_terminable_interest_property for purposes of sec_2056 such property shall be treated as passing to the surviving_spouse and for purposes of sec_2056 no part of such property shall be treated as passing to any person other than the surviving_spouse under sec_2056 a marital_deduction is allowed for qualified_terminable_interest_property qtip which is defined as property i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under sec_2056 applies sec_2056 provides that an election with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable sec_20_2056_b_-7 of the estate_tax regulations provides that the qtip_election may relate to all or any part of property that meets the requirements of sec_2056 provided that any partial election must be made with respect to a fractional or percentage share of the property the fraction or percentage may be defined by a formula sec_20_2056_b_-7 provides that in general a_trust may be divided into separate trusts to reflect a partial election that has been made or is to be made if authorized under the governing instrument or otherwise permissible under local law any such division must be accomplished no later than the end of the period of estate administration if at the time of the filing of the estate_tax_return the trust has not yet been divided the intent to divide the trust must be unequivocally signified on the estate_tax_return sec_20_2056_b_-7 provides that in general the election referred to in sec_2056 and v is made on the return of tax imposed by sec_2001 or sec_2101 for purposes of this paragraph the term return of tax imposed by sec_2001 means the last estate_tax_return filed by the executor on or before the due_date of the plr-108929-18 return including extensions or if a timely return is not filed the first estate_tax_return filed by the executor after the due_date under sec_301_9100-1 of the procedure and administration regulations the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly the executors are granted an extension of time of days from the date of this letter to make a qtip_election with respect to qtip_trust the qtip_election should be made on a supplemental form_706 filed with the cincinnati service_center at the following address internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form_706 a copy is enclosed for this purpose ruling sec_2 and sec_2601 imposes a tax on every gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax imposed by sec_2601 is the taxable_amount multiplied by the applicable_rate plr-108929-18 sec_2641 defines the applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a gst is the excess if any of one over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of the gst_exemption under sec_2631 allocated to the trust and the denominator of which is the value of the property transferred to the trust sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides in part that an allocation of gst_exemption to a_trust is void to the extent the amount allocated exceeds the amount necessary to obtain an inclusion_ratio of zero with respect to the trust sec_26_2632-1 provides in part that an allocation of a decedent’s unused gst_exemption by the executor of the decedent’s estate is made on the appropriate united_states estate and generation-skipping_transfer_tax return form_706 filed on or before the date prescribed for filing the return by sec_6075 including any extensions actually granted an allocation of gst_exemption to a_trust whether or not funded at the time the form_706 is filed is effective if the notice of allocation clearly identifies the trust and the amount of the decedent’s gst_exemption allocated to the trust sec_2632 provides that any portion of such individual’s gst_exemption which has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows first to property that is the subject of a direct_skip occurring at such individual’s death and second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or taxable_termination might occur at or after such individual’s death in this case under the terms of trust as amended dollar_figurey passed to credit_shelter_trust accordingly based upon the facts submitted and the representations made the plr-108929-18 allocation of gst_exemption made on schedule r with respect to credit_shelter_trust in excess of dollar_figurey was void as provided in sec_26_2632-1 because an allocation of dollar_figurey was the amount necessary to obtain an inclusion_ratio of zero with respect to the trust consequently pursuant to sec_2632 the amount of decedent’s available gst_exemption remaining after the allocation of dollar_figurey to credit_shelter_trust was automatically allocated to mother’s trust effective as of decedent’s date of death mother’s trust has an inclusion_ratio of zero provided the amount of gst_exemption allocated to this trust is equal to the amount transferred to this trust for federal estate_tax purposes in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely associate chief_counsel passthroughs special industries leslie h finlow by ______________________________ leslie h finlow senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
